Scott, judge,
delivered the opinion of the court.
We see no room for doubt in this case. By the 4th section of the act concerning conveyances, Rev. Code 1825, Sybill Page took a life estate in the premises conveyed to her. The deed conveyed to her an estate in fee-tail, and by that statute she took only a life estate with remainder in fee to those to whom the estate would have passed on the death of the first donee according to the course of the common law. Whether it was intended or not, both dower and courtesy are necessarily barred. *361as the first donee takes only á life estate, a tenure to which neither dowYy nor courtesy is incident.
The other judges concurring, the judgment will be affirmed.